UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1598


NORMAN ABBOTT; DINAH ABBOTT,

                  Petitioners - Appellants,

             v.

SUN TRUST MORTGAGE INCORPORATED,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:08-cv-00665-REP)


Submitted:    September 10, 2009        Decided:   September 14, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Norman Abbott and Dinah Abbott, Appellants Pro Se.      Curtis
Gilbert Manchester, Travis Aaron Sabalewski, REED SMITH, LLP,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Norman and Dinah Abbott appeal the district court’s

order sanctioning them $1,000 and enjoining them from filing any

action involving the subject matter of the instant action, and

enjoining them from further unrelated filings without payment of

the sanction and leave of court.               We have reviewed the record

and find no reversible error.               Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for the reasons

stated by the district court.               Abbott v. Sun Trust Mortgage

Inc.,   No.    3:08-cv-00665-REP       (E.D.    Va.   Apr.    8,     2009).     We

dispense      with   oral   argument     because      the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                        2